                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 Levita Simmons, Administrator of the       CASE NO. _______
 Estate of Arthur Scott, and Jeffrey
 Orvis, Administrator of the Estate of
 James Orvis,
                                            JOINT NOTICE OF REMOVAL
                              Plaintiffs,

 vs.

 Tyson Foods, Inc., doing business as
 Tyson Pet Products, and Tyson Fresh
 Meats Group, a wholly owned
 subsidiary of Tyson Foods, Inc., John
 H. Tyson, Noel W. White, Dean Banks,
 Steven R. Stouffer, Tom Brower, Mary
 A. Oleksink, Elizabeth Croston, Scott
 Walston, David Scott, Tom Hart, Cody
 Brustkern, John Casey, Bret Tapken,
 Hamdija Beganovic, Ramiz Mujelic,
 and Unknown Plant Managers and
 Supervisors at Tyson Waterloo Plant
 and Unknown Plant Managers and
 Supervisors at Tyson Independence
 Plant,

                            Defendants.



                          JOINT NOTICE OF REMOVAL
         Defendants Tyson Foods, Inc. and Tyson Fresh Meats Group (together, “Ty-

son”), John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom Brower,

Mary A. Oleksink, Elizabeth Croston, Scott Walston, David Scott, Tom Hart, Cody

Brustkern, John Casey, Bret Tapken, Hamdija Beganovic, and Ramiz Mujelic jointly

remove this civil action under 28 U.S.C. §§ 1331, 1441, 1442, and 1446. This Court

has subject matter jurisdiction, and the case is removable because:




152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 1 of 22
         (1)   Plaintiffs’ Petition and Jury Trial Demand (“Petition”) challenges

               actions taken by Defendants at the direction of a federal officer,

               for which Defendants will have a colorable federal defense (28

               U.S.C. § 1442(a)(1)); and

         (2)   The Petition raises substantial and disputed issues of federal law

               related to national emergency declarations, federal critical infra-

               structure designations, and the Defense Production Act that must

               be decided by a federal forum (28 U.S.C. § 1331).

         Removal is timely. Tyson accepted service of the Petition on June 7, 2021, and

this Notice is being filed within 30 days thereof. See 28 U.S.C. § 1446(b)(1); Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

                                    BACKGROUND
         For the past year, the United States has struggled with a global pandemic

whose size and scope are without modern precedent. Millions were infected with the

novel coronavirus, and more than 590,000 Americans died of COVID-19. The eco-

nomic and human fallout from the pandemic were severe. This case is brought by

relatives of two individuals, Arthur Scott and James Orvis, who worked at Tyson

meat processing facilities. Plaintiffs allege that Mr. Scott and Mr. Orvis contracted

COVID-19 at work and later died of the disease. Their deaths are tragic.

         But Plaintiffs’ allegations—including allegations of wanton misconduct—are

inaccurate and incorrect, and Defendants vigorously dispute Plaintiffs’ claims. Tyson

has worked from the beginning of the pandemic to follow federal workplace guidelines

and has invested millions of dollars to provide employees with safety and risk-miti-

gation equipment. Tyson’s efforts to protect its workers while continuing to supply

Americans with food continue to this day.

         Removal is proper because this case seeks to countermand federal statutes and

federal directions Tyson received to assist the federal government in its efforts to
                                           -2-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 2 of 22
ensure that the greatest national health crisis in a century would not also spiral into

a national food shortage. The Petition alleges that Tyson should have shut down fa-

cilities in Iowa during the COVID-19 pandemic or operated the facilities differently.

But those facilities were operating as part of the federally designated “critical infra-

structure” at the direction of, and under the supervision of, the President and numer-

ous other federal officials, including the Office of the Vice President, U.S. Department

of Homeland Security, U.S. Department of Agriculture, and U.S. Department of

Transportation. Tyson worked hand-in-hand with federal officials from the time of

the declaration of a national emergency on March 13 to safely continue operations to

aid the federal government in accomplishing its duty to secure the national food sup-

ply. The President and the Secretary of Agriculture provided detailed instructions for

meat and poultry processing facilities to continue operating, incorporating industry-

specific guidance from the Centers for Disease Control and Prevention (“CDC”) and

the Occupational Safety and Health Administration (“OSHA”). And after attempts by

states to interfere with this national prerogative, the President again confirmed that

“[i]t is important that processors of beef, pork, and poultry . . . in the food supply chain

continue operating and fulfilling orders to ensure a continued supply of protein for

Americans” and “continue operations consistent with the guidance for their opera-

tions jointly issued by the CDC and OSHA,” and that any “closures [of such facilities]

threaten the continued functioning of the national meat and poultry supply chain”

and “undermin[e] critical infrastructure during the national emergency.” Executive

Order on Delegating Authority Under the DPA with Respect to Food Supply Chain

Resources During the National Emergency Caused by the Outbreak of COVID-19




                                           -3-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 3 of 22
(“Food Supply Chain Resources”), 85 Fed. Reg. 26,313, 26,313, 2020 WL 2060381, at

*1 (Apr. 28, 2020). 1

         Because Defendants continued to operate Tyson’s facilities at the direction of

federal officers at the highest levels, who enlisted Tyson’s help in the government’s

efforts to ensure that the pandemic would not disrupt the operation of America’s crit-

ical infrastructure, a federal court must resolve this case.

                                          ARGUMENT

         Removal is appropriate under 28 U.S.C. § 1442(a)(1) if any Defendant can sat-

isfy the removal requirements as to any “one claim.” See, e.g., Baker v. Atl. Richfield

Co., 962 F.3d 937, 945 (7th Cir. 2020) (“[R]emoval need not be justified as to all claims

asserted in the plaintiffs’ complaint; rather, the defense need only apply to one claim

to remove the case.”) (quoting Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 257 (4th

Cir. 2017)); 14C Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 3726

(Rev. 4th ed.) (“Because Section 1442(a)(1) authorizes removal of the entire action

even if only one of the controversies it raises involves a federal officer or agency, the

section creates a species of statutorily-mandated supplemental subject-matter juris-

diction.”).


I.       Federal officer removal is proper under 28 U.S.C. § 1442(a)(1).

         Under 28 U.S.C. § 1442(a)(1), a civil action may be removed to federal court if

the action is asserted against a person acting under the direction of a federal officer:

               A civil action . . . that is against or directed to any of the following
               may be removed . . . :

               (1) The United States or any agency thereof or any officer (or any
               person acting under that officer) of the United States or of any


1 https://trumpwhitehouse.archives.gov/presidential-actions/executive-order-delegat-
ing-authority-dpa-respect-food-supply-chain-resources-national-emergency-caused-
outbreak-covid-19/
                                                -4-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 4 of 22
               agency thereof, in an official or individual capacity, for or relating
               to any act under color of such office . . . .

28 U.S.C. § 1442(a)(1) (emphasis added).
         Here, federal officer removal is proper because (1) Defendants “acted under the

direction of a federal officer,” (2) “there was a causal connection between [Defend-

ants’] actions and the official authority,” (3) Defendants have “a colorable federal de-

fense to the plaintiff’s claims,” and (4) each Defendant “is a ‘person,’ within the mean-

ing of the statute.” Jacks v. Meridian Res. Co., 701 F.3d 1224, 1230 (8th Cir. 2012)

(citing Dahl v. R.J. Reynolds Tobacco Co., 478 F.3d 965, 967 n.2 (8th Cir. 2007)).

         Federal Direction. On March 13, 2020, the President “proclaim[ed] that the

COVID-19 outbreak in the United States constitutes a national emergency, beginning

March 1, 2020.” 2 The federal government proceeded to devote significant effort to

combating the pandemic and its potentially catastrophic effects, enlisting both public

and private entities in its efforts to ensure that the rapid spread of the disease would

not disrupt the nation’s critical infrastructure. A particular focus of that effort was

the protection of the nation’s food supply.

         This “critical infrastructure” designation derives from the Critical Infrastruc-

ture Protection Act passed after 9/11, see 42 U.S.C. § 5195c(e), which instructed the

U.S. Department of Homeland Security to develop plans to protect designated “criti-
cal infrastructure” in the event of future disasters. “Food and Agriculture” is one of

the sixteen recognized “sectors” of critical infrastructure and is subject to a 2013 Pres-

idential Policy Directive intended to “advance[] a national unity of effort to

strengthen and maintain secure, functioning, and resilient critical infrastructure.” 3

Coordinating protection of the Food and Agriculture Sector has been assigned to the

2https://trumpwhitehouse.archives.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/
3 https://obamawhitehouse.archives.gov/the-press-office/2013/02/12/presidential-pol-
icy-directive-critical-infrastructure-security-and-resil
                                               -5-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 5 of 22
U.S. Departments of Agriculture and Health and Human Services, which have an

extensive plan4 “to protect against a disruption anywhere in the food system that

would pose a serious threat to public health, safety, welfare, or to the national econ-

omy.” 5

         The Defense Production Act (“DPA”), 50 U.S.C. § 4501 et seq., provides the fed-

eral government with additional authority. The DPA grants the President authority

to “control the general distribution of any material in the civilian market” that the

President deems “a scarce and critical material to the national defense.” Id. § 4511(b).

The Critical Infrastructure Protection Act expressly cross-references the DPA and

characterizes the emergency preparedness activities that both statutes contemplate

as part of the “national defense.” See 42 U.S.C. § 5195a(b). The statutes vest the Pres-

ident with ample authority to direct the operation of critical infrastructure like the

distribution of meat and poultry to protect the national food chain—a point that the



4   https://www.cisa.gov/critical-infrastructure-sectors
5https://www.cisa.gov/sites/default/files/publications/nipp-ssp-food-ag-2015-508.pdf
at 13.
       The federal government’s plan explicitly includes “Animal Food Manufactur-
ing” and various subcategories such as “[m]anufacture of food for household pets”
within the Food and Agriculture sector of critical infrastructure. See id. at 93-94. Ac-
cordingly, as the Petition acknowledges, in March 2020, the U.S. Department of
Homeland Security designated “animal slaughter and processing facilities,” including
“pet and animal feed processing facilities” as essential critical infrastructure. [Pet.
¶¶ 65-66] Plaintiffs’ suggestion that the Independence facility is somehow stripped of
this designation because it produces animal food (id. ¶¶ 74, 114-15) is incorrect.
       But for purposes of federal officer removal, the Court need not resolve this
question or even address the Independence facility. As discussed above, this entire
suit is removable under 28 U.S.C. § 1442(a)(1) if one Defendant can satisfy the re-
moval requirements as to any “one claim.” See, e.g., Baker, 962 F.3d at 945; 14C
Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 3726. Plaintiffs cannot
dispute that the Waterloo facility, which processes pork for human consumption, was
operating as critical infrastructure under the direction of federal officers during the
national emergency.
                                           -6-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 6 of 22
President underscored shortly after declaring a national emergency. See Remarks by

President Trump, Vice President Pence, and Members of the Coronavirus Task Force

in Press Briefing, The White House (Mar. 18, 2020), https://bit.ly/2Nh91XZ (“We’ll be

invoking the Defense Production Act, just in case we need it.”).

          From the time of President Trump’s disaster declaration on March 13, Tyson

was in close contact with federal officials regarding continued operations as critical

infrastructure and acting at the direction of those officials. For example, on March 15

(just two days after declaring a national emergency), in response to significant hoard-

ing of food and other items, the President personally met with Tyson and other food

industry companies to convey that they would thereafter be “working hand-in-hand

with the federal government” to ensure that “food and essentials are constantly avail-

able,” and that food suppliers would “work 24 hours around the clock” to achieve that

goal. 6
          The next day, on March 16, the President reinforced this obligation to aid the

federal government by issuing “Coronavirus Guidelines” emphasizing that employees

in “critical infrastructure industr[ies]”—including companies like Tyson that are es-

sential to maintaining food-supply chains and ensuring the continued health and

safety of all Americans—have a “special responsibility” and “should follow CDC guid-

ance to protect [employees’] health at work.” Exec. Office of Pres., The President’s

Coronavirus Guidelines for America at 2 (Mar. 16, 2020). 7

          Over the next weeks, Tyson was in frequent contact with federal officers re-

garding the best way to safely continue operations, in particular with the Department

of Agriculture’s Food Safety Inspection Service (“FSIS”). In fact, FSIS employees were


6https://www.foodbusinessnews.net/articles/15621-trump-meets-with-food-com-
pany-leaders
7https://trumpwhitehouse.archives.gov/wp-content/uploads/2020/03/03.16.20_coro-
navirus-guidance_8.5x11_315PM.pdf
                                           -7-
152707353.3
          Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 7 of 22
on-site at Tyson’s meat processing facilities, and Tyson’s employees carried letters

identifying them as “critical infrastructure” workers, so that those employees could

explain their exemption from local lockdowns should any authorities question them.

         Federal officials also continued to emphasize the need for companies in the

Food and Agriculture Sector to keep operating pursuant to unified, federal guidance.

For example, in an April 7 statement, Vice President Pence stressed that “we need

[food industry workers] to continue, as a part of what we call our critical infrastruc-

ture, to show up and do your job and know that we’re going to continue to work tire-

lessly in working with all of your companies to make sure that that workplace is

safe.” 8 Congress even appropriated supplemental funding to FSIS to accommodate
the continued presence of FSIS at facilities, including Tyson’s facilities, during the

pandemic. The Department of Agriculture and Federal Emergency Management

Agency (“FEMA”) worked to provide Tyson and federal workers at Tyson’s facilities

with the necessary personal protective equipment to continue to operate, and the De-

partment of Transportation provided special status for transportation workers, in-

cluding Tyson truck drivers delivering meat and poultry, to operate during the pan-

demic and provide much needed food to restock stores during the emergency.

         But notwithstanding the close collaboration between Tyson and federal offi-

cials to safely continue operations, state and local officials began asserting contradic-

tory authority with respect to meat and poultry processing facilities. Those state ac-

tions led to an Executive Order re-emphasizing federal supremacy with respect to

meat and poultry facilities. On April 28, President Trump expressly invoked his au-

thority under the DPA and again directed that it was federal policy that meat and

poultry processing companies continue operating subject to the supervision of the


8 https://trumpwhitehouse.archives.gov/briefings-statements/remarks-president-
trump-vice-president-pence-members-coronavirus-task-force-press-briefing-april-7-
2020/
                                          -8-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 8 of 22
Secretary of Agriculture. See Food Supply Chain Resources, 85 Fed. Reg. at 26,313,

2020 WL 2060381, at *1. The executive order states in relevant part:

              It is important that processors of beef, pork, and poultry (“meat
              and poultry”) in the food supply chain continue operating and
              fulfilling orders to ensure a continued supply of protein for
              Americans. . . . [R]ecent actions in some States have led to the
              complete closure of some large processing facilities.

              *      *      *

              Such closures threaten the continued functioning of the na-
              tional meat and poultry supply chain, undermining critical infra-
              structure during the national emergency.

              *      *      *

              [T]he Secretary of Agriculture shall take all appropriate action
              . . . to ensure that meat and poultry processors continue
              operations consistent with the guidance for their operations
              jointly issued by the CDC and OSHA.

Id. (emphases added).

         Consistent with the Food Supply Chain Resources executive order and the

prior directives, the Secretary of Agriculture then promptly issued two letters: one to

meat and poultry processing companies directing them to continue operating pursu-

ant to the federal directives, and one to state and local officials across the nation

reiterating their obligation to work with the Secretary to ensure meat and poultry

processing companies’ compliance with federal directives. See U.S. Dep’t of Agricul-

ture, Press Release No. 0243.20 (May 6, 2020) (announcing that the Secretary had

issued a “Letter to Governors” and “Letter to Stakeholders”). 9 The Secretary’s Letter
to Stakeholders again emphasized that the “Nation’s meat and poultry processing




9 https://www.usda.gov/media/press-releases/2020/05/06/secretary-perdue-issues-let-
ters-meat-packing-expectations
                                            -9-
152707353.3
        Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 9 of 22
facilities and workers play an integral role in the continuity of our food supply chain.”

U.S. Dep’t of Agriculture, Letter to Stakeholders (May 5, 2020). 10

         The U.S. Department of Agriculture also entered into a Memorandum of Un-

derstanding with the U.S. Food and Drug Administration (“FDA”) setting forth the

respective roles of each agency in utilizing the DPA to regulate food producers during

the COVID-19 outbreak. See Memorandum of Understanding Between FDA and

USDA Regarding the Potential Use of the Defense Production Act with Regard to FDA-

Regulated Food During the COVID-19 Pandemic (May 18, 2020). 11 Notably, the

agreement reiterated that “actions by States or localities could lead to the closure of

food resource facilities,” and such closures “could threaten the continued functioning

of the national food supply chain, undermining critical infrastructure during the na-

tional emergency.” Id. at 1-2.

         Accordingly, Tyson was operating as critical infrastructure at the direction of

federal officials since the outset of the March 13 emergency declaration. As such, Ty-

son was “acting under” the direction of a federal officer, 28 U.S.C. § 1442(a)(1), and

“helping the Government to produce an item that it needs” for the national defense,

Watson v. Philip Morris Cos., 551 U.S. 142, 153 (2007); Fields v. Brown, No. 6:20-cv-

00475, 2021 WL 510620, at *3 (E.D. Tex. Feb. 11, 2021); see also Camacho v. Autori-

dad de Telefonos de Puerto Rico, 868 F.2d 482, 486-87 (1st Cir. 1989) (holding that

“the reach of section 1442(a)(1) extends to private persons . . . who act under the

direction of federal officers,” including companies ordered to “facilitate” or “offer[]

technical assistance” to federal agents exercising statutory authority).



10Letter from Sonny Perdue, Sec’y of Agric., Re: Executive Order 13917 Delegating
Authority Under the Defense Production Act with Respect to the Food Supply Chain
Resources During the National Emergency Caused by the Outbreak of COVID-19
(May 5, 2020).
11   https://www.usda.gov/sites/default/files/documents/mou-between-fda-usda-dpa.pdf
                                          - 10 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 10 of 22
         Indeed, it is well established that private providers to the government of mili-

tary products (see, e.g., Papp v. Fore-Kast Sales Co., 842 F.3d 805, 813 (3d Cir. 2016))

or health benefits (see, e.g., Jacks, 701 F.3d at 1230-35) can invoke federal officer

removal. Here, Tyson was acting at the direction of, and hand-in-hand with, federal

officers in a time of emergency to provide the food security that the government rec-

ognized it could not accomplish alone. See, e.g., Ruppel v. CBS Corp., 701 F.3d 1176,

1181 (7th Cir. 2012) (explaining that “the Supreme Court has approved removal” in

cases where “defendants work[ed] hand-in-hand with the federal government to

achieve a task that furthers an end of the federal government”).

         And with respect to the DPA in particular, the President made clear on

March 24 that companies were acting in the shadow of potential DPA orders: “The

Defense Production Act is in full force, but haven’t had to use it because no one has

said NO!” 12 The Fifth Circuit has recognized that such dynamics amount to govern-
ment orders and actions—that “the threat of mandatory powers would be used as a

‘big stick’ to induce voluntary cooperation,” and that the DPA’s “broad authority” can

be exercised through either “formal, published regulations” or “informal and indirect

methods of securing compliance.” E. Air Lines, Inc. v. McDonnell Douglas Corp., 532

F.2d 957, 992-93, 998 (5th Cir. 1976). That is especially true in a time of emergency

because “a cumbersome and inflexible administrative process is antithetical to the

pressing necessities.” Id. at 998. Just like a private chauffeur enlisted by a federal

officer to drive in hot pursuit of a fleeing suspect, here Tyson was enlisted to carry

out paramount government objectives in a fast-moving crisis. See Maryland v. Soper,

270 U.S. 9, 30 (1926) (chauffeur acting under orders of federal officers had “the same

right to the benefit of [federal-officer removal] as they”). In both cases, there is federal



12 Doina Chiacu, Trump Administration Unclear over Emergency Production Measure
to Combat Coronavirus, Reuters (March 24, 2020, 7:39 AM), http://reut.rs/3rS3MN5.
                                           - 11 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 11 of 22
direction even though there is no time for a formal deputization. Indeed, the Presi-

dent formally invoked the DPA on April 28 only in response to state and local govern-

ments’ failure to heed the Executive Branch’s earlier directives to meat and poultry

processors.

         Consistent with the finding of federal officer removal in Winters v. Diamond

Shamrock Chemical Co., 149 F.3d 387 (5th Cir. 1998), the federal government here

(1) provided “detailed specifications” governing Tyson’s ongoing operations—through

the federal direction that the CDC and OSHA guidelines would govern operations,

and promulgation of exceedingly detailed guidelines; and (2) exercised “on-going su-

pervision” of those operations through multiple federal officials, id. at 399-400, in-

cluding the Secretary of Agriculture, who was delegated power by the Department of

Homeland Security to preserve the Food and Agriculture Sector during the pandemic

and by the President to “take all appropriate action . . . to ensure that meat and

poultry processors continue operations consistent with the guidance for their opera-

tions jointly issued by the CDC and OSHA.” 85 Fed. Reg. at 26,313, 2020 WL 2060381,

at *1. The Petition challenges Tyson’s failure to shut down the Waterloo facility and

the various measures that were taken at the facility. [See, e.g., Pet. ¶¶ 94 (alleging

that “[l]ocal officials urged Tyson to shut down the Waterloo plant, but Tyson . . .

refused to shut down”), 96-97 (similar), 128 (alleging that Tyson “did not follow the

CDC’s or OSHA’s Guidelines”), 133-34 (criticizing Tyson’s provision of masks, per-

sonal protective equipment, and COVID-19 testing)] But those alleged actions were

taken pursuant to the authority, orders, detailed regulation, and supervision of fed-

eral officers, up to and including the President and Vice President. Tyson was there-

fore “acting under” federal officers and is entitled to have this case heard in federal

court. 28 U.S.C. § 1442(a)(1); Fields, 2021 WL 510620, at *3 (“[B]ased on the critical-

infrastructure designation, [Tyson was] ‘acting under’ the directions of federal offi-

cials when the federal government announced a national emergency on March 13.”).
                                         - 12 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 12 of 22
         Connection or Association. Following the text of 28 U.S.C. § 1442(a)(1), it suf-

fices if the lawsuit targets actions Defendants took “relating to” the directions of fed-

eral officers, which requires that Plaintiffs’ allegations be “connected or associated

with” Defendants’ actions taken “pursuant to a federal officer’s directions.” See La-

tiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020) (en banc); see also

Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th Cir. 2017) (same); Papp, 842

F.3d at 813 (same). Here, there is a direct connection between the Petition’s allega-

tions and the actions Tyson and the other Defendants took at the direction of federal

officers. See Fields, 2021 WL 510620, at *4 (denying motion for remand, holding on

similar facts that direct connection existed between Tyson’s actions and allegations

of plaintiff).

         As noted above, the Petition alleges that Tyson is liable in tort for not shutting

down and allowing employees to continue working given the supposedly high risk of

them contracting COVID-19 (e.g., Pet. ¶¶ 94, 96-97, 101, 109, 115, 125), even though

Tyson’s facilities were operating as critical infrastructure under federal directions

during a national emergency. Likewise, the Petition challenges specific measures

that Tyson adopted or allegedly failed to adopt in response to the coronavirus. [See,

e.g., Pet. ¶¶ 82-83, 119-23, 128, 133, 136, 158-60] But the measures that Tyson took

were at the direction of federal officers to continue safe operations as critical infra-

structure during a national emergency. Any dispute that Tyson should have operated

differently from the federal directions it received in a national emergency should be

for the “federal—not state—courts to answer.” Isaacson v. Dow Chem. Co., 517 F.3d

129, 138 (2d Cir. 2008) (federal courts must resolve “whether the challenged act was

outside the scope of Defendants’ official duties, or whether it was specifically directed

by the federal Government”) (citing Willingham v. Morgan, 395 U.S. 402, 409 (1969)).




                                           - 13 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 13 of 22
         Colorable Federal Defenses. Tyson has at least the following federal defenses

to the claims in the Petition.

         •    Express preemption under the Federal Meat Inspection Act (“FMIA”).13

              The FMIA’s express preemption clause preempts state-law requirements

              that are “in addition to” or “different than” the rigorous and extensive fed-

              eral requirements under the statute. See 21 U.S.C. § 678; see also, e.g., 9

              C.F.R. § 416.5(c) (setting federal requirements under the FMIA regarding

              cleanliness, protective attire, and “[d]isease control”). As construed by the

              Supreme Court, “[t]he FMIA’s preemption clause sweeps widely” and “pre-

              vents a State from imposing any additional or different—even if non-con-

              flicting—requirements that fall within the scope of the Act.” Nat’l Meat

              Ass’n v. Harris, 565 U.S. 452, 459-60 (2012). Plaintiffs here would use state

              tort law to impose additional and different requirements at the Waterloo

              facility. See Fields, 2021 WL 510620, at *5 (holding that Tyson “put forth a

              colorable federal defense under the [federal Poultry Products Inspection

              Act’s substantially similar preemption provision], thereby satisfying the

              federal officer removal test laid out in Latiolais”).

         •    Preemption and immunity under the DPA and the extensive federal di-

              rectives. Plaintiffs’ claims are also preempted by the DPA and the extensive

              federal supervision and control under which Tyson was operating. Congress

              enacted the DPA to preserve “the security of the United States” by ensuring

              “the ability of the domestic industrial base to supply materials and services

              for the national defense and to prepare for and respond to . . . natural or


13The Waterloo facility is subject to regulation under the FMIA. See FSIS Meat, Poul-
try and Egg Product Inspection Directory at 553-54 (June 7, 2021),
https://www.fsis.usda.gov/sites/default/files/media_file/2021-06/MPI_Direc-
tory_by_Establishment_Name_0.pdf (identifying the Waterloo facility as establish-
ment numbers M244W and M21397 + P21397).
                                          - 14 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 14 of 22
              man-caused disasters,” and in particular to “provide for the protection and

              restoration of domestic critical infrastructure operations under emergency

              conditions.” 50 U.S.C. § 4502(a)(1), (a)(2)(C). The DPA grants the President

              wide latitude to “take appropriate steps to maintain and enhance the do-

              mestic industrial base,” id. § 4502(a)(4), including “to allocate materials,

              services, and facilities in such manner, upon such conditions, and to such

              extent as he shall deem necessary or appropriate” during a national emer-

              gency, id. § 4511(a). This broad grant of authority preempts any attempt by

              a state to impose its own regulations on “domestic critical infrastructure”

              industries when the President has done so under the DPA, id.

              § 4502(a)(2)(C); see also Crosby v. National Foreign Trade Council, 530 U.S.

              363, 376 (2000), and provides an express defense against suits like this for

              actions taken in compliance with orders issued under the DPA, 50 U.S.C.

              § 4557. The Petition here seeks to impose state regulation that conflicts

              with the President’s express directives under the DPA requiring Tyson to

              assist the nation during a national disaster by (1) continuing to operate

              (2) pursuant to federal operational requirements.

         Defendants are “persons.” All Defendants, including the Tyson entities, are

“persons” under 28 U.S.C. § 1442 because the term “includes corporations.” Jacks,

701 F.3d at 1230 n.3 (citing Watson, 551 U.S. at 152-53). 14




14Although all Defendants jointly remove this case, only one Defendant needs to es-
tablish a right to remove under 28 U.S.C. § 1442(a)(1), and “the entire case [is]
deemed removable, such that [Plaintiffs’] claims against all other defendants . . . will
be heard in federal court as well.” Morgan v. Huntington Ingalls, Inc., 879 F.3d 602,
606 (5th Cir. 2018); see also 14C Charles Alan Wright & Arthur R. Miller, Fed. Prac.
& Proc. § 3726 (Rev. 4th ed.) (same).
                                        - 15 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 15 of 22
II.      The Court also has federal question jurisdiction.

         This case is properly removed under 28 U.S.C. § 1331 because it “aris[es] un-

der” federal law. See Wullschleger v. Royal Canin U.S.A., Inc., 953 F.3d 519, 521 (8th

Cir. 2020), cert. denied, 141 S. Ct. 621 (2020); Bd. of Comm’rs of Se. La. Flood Prot.

Auth.-E. v. Tenn. Gas Pipeline Co., 850 F.3d 714, 721-22 (5th Cir. 2017). Although

Plaintiffs’ cause of action is styled as a state-law claim, this Court has federal ques-

tion jurisdiction because the claim (1) “necessarily” raises an issue of federal law that

is (2) “actually disputed” and (3) “substantial,” and (4) “which a federal forum may

entertain without disturbing any congressionally approved balance of federal and

state judicial responsibilities.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 314 (2005); see also Wullschleger, 953 F.3d at 521 (removal is

proper where claim pleaded under state law “implicat[es] a disputed and substantial

federal issue”).

         Federal issues are necessarily raised. The Petition necessarily raises multi-

ple, substantial federal issues. The entire thrust of the Petition is that Tyson should

not have complied with express federal directives related to the national defense—

i.e., should have shut down or slowed production (e.g., Pet. ¶¶ 94, 96-97, 101, 109,

115, 125); should have taken more or different measures than were mandated by the

federal directives (e.g., id. ¶¶ 81-83, 85, 119-21, 123, 133-36, 158-60); or failed to com-

ply with federal law by allegedly failing to take certain precautions (e.g., id. ¶¶ 9, 73,

122, 128, 160(xiii)-(xiv)). These issues directly implicate the “uniquely federal inter-

est” in “civil liabilities” arising from the government’s defense priorities determina-

tions, Boyle v. United Technologies Corp., 487 U.S. 500, 505-07 (1988), and none of

these issues can be resolved “without reliance on and explication of federal law.” Wull-

schleger, 953 F.3d at 522.

         To the contrary, these federal issues are plainly and necessarily raised by the

Petition (e.g., Pet. ¶¶ 49 (citing the President’s emergency declaration), 52-74
                                          - 16 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 16 of 22
(discussing CDC and OSHA guidance and the designation of Tyson’s facilities as crit-

ical infrastructure)), and they permeate every aspect of Plaintiffs’ claims—from the

measures Tyson allegedly adopted or failed to adopt (e.g., Pet. ¶¶ 9 (alleging Tyson

“has not followed” CDC and OSHA guidelines), 73, 128 (alleging “Tyson did not follow

the CDC’s or OSHA’s Guidelines”), 160(xiii), 160(xiv) (alleging Tyson “[f]ailed to ad-

here to OSHA and CDC standards, directives and guidance”)), to Tyson’s decision not

“to shut down the Waterloo plant,” in contravention of federal directives (id. ¶ 94; see

also id. ¶¶ 96-97, 101, 109, 115, 125)). Having “elected to premise” their claims on

“interpretations of federal law,” Plaintiffs cannot avoid this Court’s jurisdiction. Wull-

schleger, 953 F.3d at 522.

         The federal issues are “substantial.” The Petition implicates federal impera-

tives of the highest and broadest importance: coordination of national disaster relief

and the maintenance of infrastructure “essential to the national defense.” 50 U.S.C.

§ 4511(b); see also Scrogin v. Rolls-Royce Corp., No. 3:10cv442 (WWE), 2010 WL

3547706, at *3 (D. Conn. Aug. 16, 2010) (“[P]laintiffs’ state tort claims give rise to

serious federal interests in the government procurement contract and military oper-

ations.”); McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1201-02 (M.D.

Fla. 2006) (holding that “the federal issues [were] quite substantial” where national

defense and procurement were implicated).

         Moreover, “the validity of [Plaintiffs’] claims would require that conduct sub-

ject to an extensive federal . . . scheme is in fact subject to implicit restraints that are

created by state law.” Bd. of Comm’rs of Se. La., 850 F.3d at 724. The “implications

for the federal regulatory scheme” of such liability—particularly where the federal

scheme relates to critical infrastructure during a national emergency—“would be sig-

nificant.” Id.; see also Xitronix Corp. v. KLA-Tencor Corp., 916 F.3d 429, 441 (5th Cir.

2019), cert. denied, 140 S. Ct. 110 (2019) (noting that the substantiality requirement

is satisfied where a case “put[s] the legality of a federal action in question, in a
                                           - 17 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 17 of 22
manner that would have broader ramifications for the legal system”). Thus, there is

a “serious federal interest in claiming the advantages thought to be inherent in a

federal forum” for these claims. Grable, 545 U.S. at 313; see also Rose v. SLM Fin.

Corp., Civ. A. No. 3:05CV445, 2007 WL 674319, at *4 (W.D.N.C. Feb. 28, 2007)

(“Where a federal regulatory scheme requires private parties to undertake certain

actions in order to comply with the law, the federal courts necessarily have a serious

interest in examining the scope of liability that might arise as a result.”).

         Actual dispute. The federal interests are also actually disputed. See Wull-

schleger, 953 F.3d at 522 (finding federal issues actually in dispute where the plain-

tiffs “explicitly claim[ed] that defendants violated the FDCA, were non-compliant

with FDA guidance, and that their refusal to [seek] FDA review was improper”); Bd.

of Comm’rs of Se. La., 850 F.3d at 723 (finding federal issues actually in dispute

where the parties disagreed as to whether the defendants complied with federal law).

The Petition seeks to impose state-law liability on Defendants for actions taken pur-

suant to federal directions, and the Petition’s overarching theory is that Tyson alleg-

edly failed to comply with federal directions in some respects and should have ex-

ceeded (or otherwise deviated from) federal directions in other respects. These is-

sues—what was required under the federal orders and whether states can override

the federal orders—constitute the central dispute in this case.

         Balance of responsibilities. Finally, exercising jurisdiction over this case will

not disturb—and, in fact, will preserve—the congressionally approved balance of fed-

eral and state judicial responsibilities. The U.S. has not faced a pandemic like this

since the Spanish flu more than a century ago, and the emergency federal powers and

planning directives are by their nature limited to a narrow set of circumstances. As

explained above, Tyson’s facilities were designated as “critical infrastructure” essen-

tial to the national defense and directed to continue operating in this national emer-

gency. Moreover, through the DPA, Congress delegated to the President “an array of
                                           - 18 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 18 of 22
authorities” to “take appropriate steps to maintain” critical infrastructure—because

the “national defense” and “security of the United States” depend upon it. 50 U.S.C.

§ 4502(a)(1), (4).

         Accordingly, there is a “clear interest” in “the availability of a federal forum”

for this case, which directly challenges the Executive Branch’s orders related to this

emergency under the DPA and other federal statutes and federal directions related

to those orders. Grable, 545 U.S. at 319-20; see also Bd. of Comm’rs of Se. La., 850

F.3d at 725 (holding that jurisdiction was appropriate because “the scope and limita-

tions” of federal framework were at stake, and deciding “whether that framework

may give rise to state law claims as an initial matter will ultimately have implications

for the federal docket one way or the other”). And exercising jurisdiction over Plain-

tiffs’ claims “would not materially affect, or threaten to affect, the normal currents of

litigation,” Grable, 545 U.S. at 319-20, given the “rare” circumstances here.

III.     Defendants have satisfied the procedural requirements for removal.

         Venue is proper in this district under 28 U.S.C. §§ 95(a)(2) and 1441(a) because

the United States District Court for the Northern District of Iowa, Eastern Division,

embraces the county (Black Hawk) in which the state court action is now pending.

         Copies of all process and pleadings filed in the state case are attached hereto

as Exhibit A. LR 81(a)(1); see also 28 U.S.C. § 1446(a). No orders have been filed.

Defendants also provide the attached LR 81 Statement in accordance with Local

Rule 81(a).

         Defendants will promptly provide written notice of this filing to all adverse

parties and will file a copy of this Notice of Removal with the clerk of the state court

where this suit is currently pending. 28 U.S.C. § 1446(d).




                                           - 19 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 19 of 22
                                    CONCLUSION

         For the foregoing reasons, Defendants respectfully remove this action bearing

case number LACV142570, from the District Court for Black Hawk County, Iowa

pursuant to 28 U.S.C. §§ 1331, 1441, 1442, and 1446.


 Dated: June 21, 2021                        Respectfully submitted,



                                            /s/ Kevin J. Driscoll
                                            Kevin J. Driscoll           AT0002245
                                            Andrew T. Patton            AT0011703
                                            FINLEY LAW FIRM, P.C.
                                            699 Walnut Street, Suite 1700
                                            Des Moines, Iowa 50309
                                            Telephone: 515-288-0145
                                            Facsimile: 515-288-2724
                                            Email: kdriscoll@finleylaw.com
                                                   apatton@finleylaw.com

                                            Christopher S. Coleman
                                            (pro hac vice forthcoming)
                                            Jessica L. Everett-Garcia
                                            (pro hac vice forthcoming)
                                            PERKINS COIE LLP
                                            2901 N. Central Avenue, Suite 2000
                                            Phoenix, Arizona 85012
                                            Telephone: 602.351.8000
                                            Facsimile: 602-648.7000
                                            Email: CColeman@perkinscoie.com
                                                   JEverettGarcia@perkinscoie.com

                                            ATTORNEYS FOR TYSON FOODS,
                                            INC., TYSON FRESH MEATS
                                            GROUP, JOHN H. TYSON, NOEL W.
                                            WHITE, DEAN BANKS, STEVEN R.
                                            STOUFFER, TOM BROWER,
                                            MARY A. OLEKSINK, ELIZABETH
                                            CROSTON, SCOTT WALSTON,
                                            DAVID SCOTT, AND RAMIZ
                                            MUJELIC

                                         - 20 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 20 of 22
                                        /s/ Nicholas Klinefeldt
                                        Nicholas Klinefeldt
                                        FAEGRE DRINKER BIDDLE & REATH LLP
                                        801 Grand Avenue, 33rd Floor
                                        Des Moines, Iowa 50309
                                        Telephone: 515.447.4717
                                        Facsimile: 515.248.9010
                                        Email: nick.klinefeldt@faegredrinker.com

                                        ATTORNEYS FOR TOM HART,
                                        CODY BRUSTKERN, JOHN CASEY,
                                        BRET TAPKEN, AND HAMDIJA
                                        BEGANOVIC




                                     - 21 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 21 of 22
                            CERTIFICATE OF SERVICE

         I hereby certify that on June 21, 2021, I have mailed by United States Postal

Service and have emailed the documents to the following:

               Elizabeth Araguas
               NIDEY ERDAHL MEIER & ARAGUÁS, PLC
               425 2nd Street SE, Suite 1000
               Cedar Rapids, Iowa 52401
               earaguas@eiowalaw.com

               Jon Loevy
               Gayle Horn
               Roshna Bala Keen
               Mark Loevy-Reyes
               Katie Roche
               LOEVY & LOEVY
               311 N. Aberdeen
               Chicago, Illinois 60607
               jon@loevy.com
               gayle@loevy.com
               roshna@loevy.com
               mark@loevy.com
               katie@loevy.com

               Attorneys for the Plaintiffs



                                                       /s/ Andrew T. Patton




                                              - 22 -
152707353.3
       Case 6:21-cv-02036-LRR-KEM Document 1 Filed 06/21/21 Page 22 of 22
